Title: To James Madison from Richard Law and Others, 28 July 1810
From: Law, Richard
To: Madison, James


Christiansand July 28th 1810
The Memorial of the Undersign’d Citizens of the United States, Masters & Supercargoes of American Vessels detained in different Ports of Norway, respectfully represent,
That your Memorialists whilst in the pursuit of a lawful Commerce, having in their possession every requisite document from the regular constituted authorities of their Country, and also the necessary certificates from the foreign Consuls residing at their respective Ports of clearance, to prove the perfect neutrality of the property under their charge, and the legality of their pursuits, & having the fullest confidence that all whom they should meet on that great high Road of Nations, would treat them with becoming respect, while alike unsuspicious of Insult or Injury, Hindrance or Molestation, & by no means prepared to resist either, have been most shamefully and unjustly impeded in the prosecution of their respective voyages by armed vessels bearing the Flag, & pretending to act under authority from the King of Denmark and are now detained in different inhospitable Ports of Norway.
Your Memorialists feel it their indispensible duty to represent to your Excellency, that on their arrival in Port, most of them have been kept as prisoners on board their own vessels, & every kind of communication with their friends, their Countrymen, and even with their Consul strictly prohibited until they and their Crews have gone through an insulting and vexatious series of interrogations, & cross examinations, all their papers & vessels’ documents translated, & themselves and Crews then re-examined & sworn, which generally takes up from twelve to fifteen days, during which time the most vilainous arts are practiced upon their seamen, tempting them with bribes to the amount of thousands of dollars, & where these have failed, threatening them with punishment in order to extort false testimony from them against the Vessels to which they respectively belong. Your Memorialists are unwilling to awaken any improper jealousies or give any false colouring to the conduct of these people, yet they feel it a duty which they owe to their own Government, who are honorably treating with every mark of Civility & respect, the Flag & subjects of every nation to State, that the American flag and Citizens are treated here with the greatest disrespect and abuse, and even the seal and signature of the highest Officers of the United States, with contempt. Hundreds, perhaps thousands of our transatlantic Friends and employers are now no doubt harrassed & greatly perplexed in consequence of the unjust detention of their property in this Country by a Nation who pretends to be in a State of amity with them, yet every day wafting into their harbours fresh spoils without the shadow of a pretext—whilst your memorialists on the spot are denied the common privilege allowed in most other Countries of having such legal or other proper advice as might be useful to them under their present embarrassed circumstances, & confined to a circle of people whose sole aim is to benefit themselves by their misfortunes, & who use every mean to injure & deride them, from one petty Court to another your Memorialists are transferred merely as caprice may actuate, their vessels decaying, & hundreds of useful Mariners detained from their families and homes, some through dire necessity obliged to seek active employ for their immediate support. Deplorable indeed would have been the situation of your memorialists, but for the judicious appointment of Peter Isaacksen Esqr. to the American Consulate at Christiansand, a Gentleman who at all hazards as regards his own comforts, & to the utmost extent of a large fortune, came forward in the handsomest manner with pecuniary means and friendly advice to every fair trading American. To Mr. Isaacksen the United States owe much, and your Memorialists flatter themselves that they will amply remunerate him for the daily sacrifices he is making in consequence of his unlimited confidence in the characteristic of the Nation he now represents, & to whose service he devoted the whole of his time and extensive means, which were formerly engaged in active & lucrative Commerce, at the same time your Memorialists beg leave to notice the embarrassing situation in which he is placed in consequence of his Office; the number of captures already made this season and which are daily increasing, & the frequent & necessary demands for advice, assistance, and pecuniary aid, are quite too much for the attention of any one Man, added to all this the whole Privateering Interest have combined against him, yet he remains unshaken in his fidelity to the trust reposed in him.
Your Memorialists now therefore take the liberty of respectfully suggesting to your Excellency the propriety of immediately dispatching out a person fully authorized by the Government to demand the restoration of American property so unwarrantably detained not only in Norway but also in different Ports of Denmark. Mr. Isaacksen although doing every thing in his power as Consul for the United States, is nevertheless a Danish subject, & therefore cannot make such a remonstrance to the Court of Denmark, as a person expressly impowered by the American Government and unshackled by any allegiance to this, would be at liberty to do, and if your Memorialists are rightly informed, this Gentlemen had once already been checked in a measure of this kind, by being informed his powers as Consul did not extend to affairs of Diplomacy. The approbation of the American Government to the conduct of Mr. Isaacksen (which he so highly deserves) would also in the opinion of your Memorialists be of considerable service and would no doubt be peculiarly satisfactory to that Gentleman’s feelings in his present disagreeable situation. Your Memorialists could then no longer be told insultingly that “they are Englishmen under false papers, for that even their own Government disapproves the conduct of their Consul here, in affording us protection or else ere this they would have sanctioned it.”
Your Memorialists utterly deny the charge of being any other than real Americans, or of Sailing under any protection but the American Flag and the faith which they supposed might be safely placed in those Powers who profess to be on terms of amity with, and have never received the least cause of provocation from the United States.
Your Memorialists beg leave to refer your Excellency to a list of the vessels to which they respectively belong, accompan⟨y⟩ing this, together with the date of their respective clearances from the United States and hope your Excellency will direct the necessary enquiries to be made at the different Custom house⟨s⟩ for the truth of what your Memorialists advance on this hea⟨d.⟩ Your Memorialists also beg leave to state to your Excellency that some of their Countrymen have seen the Register of the Ship Commerce of Philadelphia, which vessel was condemned by the high Court of Admiralty at Christiana last year, in the possession of a Swedish Gentleman, who purchased the Ship at Public Auction, and her Register privately, from the Captain of the Privateer who captured her; by what means this Document was obtained from the Court or what has become of the Registers of the other American Vessels condemned there, they have not been able to learn. This is the conduct practiced by those very people whose principal charge against the Americans who are captured, is, that they are from England with false papers! The mode of what is here called a trial of those Vessels which are captured is of itself ruinous, if even a final liberation take place. Some of your Memorialists, have been detained upwards of two months and their papers are not yet laid before the Court at this place, and even after the decision of this Court the Captors have it in their power to make a delay of eight weeks before the papers are forwarded to the high Court at Copenhagen. That Court tardy always to an extreme in its operations will be rendered still so by the great number of appeal Cases arising from the many Americans already captured, so that your Memorialists see no prospect whatever of getting through it in less than six and probably more than twelve months, this joined with the preceding delay will be dreadful, the Cargoes during this time perishing in the Vessels, not being able to discharge them. All this is also exclusive of the heavy expences of from five to ten & even twenty thousand dollars which accompany an appeal to the upper Court, & which the Americans have as yet been invariably obliged to pay. In this unjustifiable delay the Captors have several objects in view, one of which is in hopes of some political change that will enable them to make prizes of the Vessels, and another, expecting to extort a large sum by way of an inducement for them to relinquish the appeal, knowing at the same time that they will be exonerated from any of the expences. The decissions of the upper Court have been always to that effect. The amount of property already detained, your memorialists consider not only embarrassing to the owners in America, but also highly alarming in a National point of view. Your Memorialists feel themselves authorized to state that what comes under their own immediate observation alone exceeds several millions of dollars, and the amount hourly increasing.
Your Memorialists have thus laid before your Excellency a plain & candid statement of their situations without the least exaggeration or colouring, for it requires none, not doubting but that your Excellency will direct such measures as will be best for supporting the Honor & dignity of the American character, & affording protection to its Citizens, which as such we consider ourselves entitled to call for, Hoping that your Excellency will take the Situation of your Memorialists into immediate consideration, as the immense property under their charge they consider in a very perilous situation, & which a few months may possibly make irrecoverably lost. And your Memorialists as is duty will ever pray
Richd Law[and twenty-five others]
